DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 11/7/2019.
Claim(s) 19 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-18 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 11/7/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 11/7/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2, lines 2-3 notes “a second node”, which has already been noted previously in claim 1, lines 3-4.  The Examiner suggests changing to “the second node”, or something similar.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: claim 4, last line notes “wherein request”, which is considered as improper grammar.  The Examiner suggests changing to “wherein a request”, or something similar. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining whether there are any available 4G bearer identities (IDs)” and “when there are no available 4G bearer IDs, determining an action for handling the information”. 
The limitations of “determining whether there are any available 4G bearer identities (IDs)” and “when there are no available 4G bearer IDs, determining an action for handling the information” covers performance of the limitation in the mind but for the recitation of the generic communication components.  That is, other than reciting “a first node for handling quality of service (QoS) information” and the step of “receiving information for a Fifth Generation (5G) QoS flow, wherein the information comprises 5G or 5G QoS information, or both 5G and 4G QoS information, or priority information”, and “a second node”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “receiving...”, “first node” and “second node”, language, “determining” in the context of the claim encompasses a person manually comparing, observing, etc. “whether there are any available 4G bearer identities (IDs)”  and “determining an action for handling information”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing/communication components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The mere performance of a node handling QoS information and receiving information associated with QoS is not considered a meaningful limit of the claim’s scope, since the limitation is considered to be routine within the relevant art (see Applicant’s Admitted Prior Art (AAPA) in the PGPub specification, “QoS differentiation”, “QoS flows are translated”, “different QoS forwarding treatment”, “assignment of 4G specific parameters is done at setup of a 5G 
This judicial exception is not integrated into a practical application because the claim only recites “a first node for handling quality of service (QoS) information” and the step of “receiving information for a Fifth Generation (5G) QoS flow, wherein the information comprises 5G or 5G QoS information, or both 5G and 4G QoS information, or priority information”, and “a second node” for performing the “determining” steps.  Accordingly, the “a first node for handling quality of service (QoS) information” and the step of “receiving information for a Fifth Generation (5G) QoS flow, wherein the information comprises 5G or 5G QoS information, or both 5G and 4G QoS information, or priority information”, and “a second node” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim is directed to an abstract idea.
. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  While the claim recites a “a first node for handling quality of service (QoS) information” and the step of “receiving information for a Fifth Generation (5G) QoS flow, wherein the information comprises 5G or 5G QoS information, or both 5G and 4G QoS information, or priority information”, and “a second node”, these devices/steps are merely generic pieces of hardware/processing, generally containing a processor, a memory and a number of transceivers that are readily known to one of ordinary skill in the art. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination improves any other technology.  Their collective functions merely to provide a conventional communication implementation. Therefore, the claim is not patent eligible.
. Claims 2-4 and 6-11  depend upon claim 1 and include all the limitations of claim 1.  The claims recite additional details associated with the “assigning a 4G bearer ID for a future 5G QoS flow” (claim 2), “determining whether there are any available 4G bearer IDs is triggered by that the information comprises 4G QoS information or triggered by receiving a request” (claim 3), “assigning the 4G bearer ID, sending..., setting up...request...” (claim 4), “accepting..., removing..., forwarding..., sending...” (claim 6), “pre-empting..., sending..., assigning...” (claim 7), “pre-empting,...sending..., assigning...” (claim 8), “obtaining...”, (claim 9), “wherein there are no available 4G bearer IDs when the total number of already assigned 4G bearer IDs exceeds a threshold” (claim 10), “sending...”, “the first node is an Access and Mobility Management Function, a mobility function, a mobility node, or a Radio Access Network node” (claim 11).  These additional limitations merely expand upon the abstract idea without 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandramouli et al. US 20170034749.

As to claim 12:
Chandramouli et al. discloses:
	A method performed by a second node for handling quality of service (QoS) information, the method comprising:
	sending information for a Fifth Generation (5G) QoS flow to a first node, wherein the information comprises 5G or 4G QoS information, or both 5G and 4G QoS information, or ....
 (“The source ACS/eMME maps 5G QoS parameters from the different service flows (e.g., based on all or a subset [highest priority ones] of used DSCP values retrieved from the M-GW/ER or M-GW/AR”; Chandramouli et al.; 0115)
(“and retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values”; Chandramouli et al.; 0017)
(where
“ACS/eMME” maps to “first node”,
“retrieved” maps to “sending”,
“5G”/“QoS parameters”/“DSCP”/”service flows”/”it could also be based on other QoS priority indicators defined for 5G) to EPS bearer level QoS (QCI, ARP, etc.)”/”5G QoS parameters including DiffServ code point (DSCP) values” maps to “information for a Fifth Generation (5G) QoS flow”, where “5G” maps to “Fifth Generation (5G)”, “QoS parameter”/”DSCP” maps to “information”
“retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values” maps to “4G QoS information, or both 5G and 5G Qos information”,
“M-GW/ER or M-GW/AR” maps to “second node”
“information comprises 5G...QoS information”,

Chandramouli et al. teaches performing handover preparation where an ACS/eMME retrieves DSCP values from an M-GW/ER or M-GW-AR for performing mapping of DSCP values to EPC bearers where the EPC bearers where the handover preparation includes ARP.

As to claim 15:
Chandramouli et al. discloses:
receiving the 4G QoS information from a policy node
(“Required EPC QoS parameters can be retrieved from HSS”; Chandramouli et al.; 0102)
(“HLR/HSS 130 is a central database that contains user-related and subscription-related information. Functions of the HLR/HSS 130 are related to mobility management, call and session establishment support, user authentication and access authorization.”; Chandramouli et al.; 0065)

As to claim 16:
Chandramouli et al. discloses:
wherein the second node is ..., ..., ... or a session node.

(“The network can use this information to choose the appropriate M-GW/ER to establish the session.”; Chandramouli et al.; 0110)
(where
“M-GW/ER” maps to “second node”,
“establish the session” maps to “session”

As to claim 18:
Chandramouli et al. discloses:
	A second node for handling quality of service (QoS) information, the second node being configured to perform
	a method performed by a second node for handling quality of service (QoS) information, the method comprising:
sending information for a Fifth Generation (5G) QoS flow to a first node, wherein the information comprises 5G or 4G QoS information, or both 5G and 4G QoS information, or ....
 (“The source ACS/eMME maps 5G QoS parameters from the different service flows (e.g., based on all or a subset [highest priority ones] of used DSCP values retrieved from the M-GW/ER or M-GW/AR”; Chandramouli et al.; 0115)

(where
“ACS/eMME” maps to “first node”,
“retrieved” maps to “sending”,
“5G”/“QoS parameters”/“DSCP”/”service flows”/”it could also be based on other QoS priority indicators defined for 5G) to EPS bearer level QoS (QCI, ARP, etc.)”/”5G QoS parameters including DiffServ code point (DSCP) values” maps to “information for a Fifth Generation (5G) QoS flow”, where “5G” maps to “Fifth Generation (5G)”, “QoS parameter”/”DSCP” maps to “information”
“retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values” maps to “4G QoS information, or both 5G and 5G Qos information”,
“M-GW/ER or M-GW/AR” maps to “second node”
“5G”/”QoS parameters”/”DSCP”/”5G QoS parameters including DiffServ code point (DSCP) values”” maps to “information comprises 5G...QoS information”,

Chandramouli et al. teaches performing handover preparation where an ACS/eMME retrieves DSCP values from an M-GW/ER or M-GW-AR for performing mapping of DSCP values to EPC bearers where the EPC bearers where the handover preparation includes ARP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Kim et al. US 20180332462 and in further view of Cho et al. US 20150382264.

As to claim 1:
Chandramouli et al. discloses:
A method performed by a first node for handling information, the method comprising:
receiving information for a Fifth Generation (5G) QoS flow from a second node wherein the information comprises 5G or 4G QoS information, or both 5G and 4G Qos information or...;
(“The source ACS/eMME maps 5G QoS parameters from the different service flows (e.g., based on all or a subset [highest priority ones] of used DSCP values retrieved from the M-GW/ER or M-GW/AR”; Chandramouli et al.; 0115)

(where
“ACS/eMME” maps to “first node for handling information”,
“retrieved” maps to “receiving”,
“5G”/“QoS parameters”/“DSCP”/”service flows”/”it could also be based on other QoS priority indicators defined for 5G) to EPS bearer level QoS (QCI, ARP, etc.)”/”5G QoS parameters including DiffServ code point (DSCP) values” maps to “information for a Fifth Generation (5G) QoS flow”, where “5G” maps to “Fifth Generation (5G)”, “QoS parameter”/”DSCP” maps to “information”
“retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values” maps to “4G QoS information, or both 5G and 5G Qos information”,
“M-GW/ER or M-GW/AR” maps to “second node”
“5G”/”QoS parameters”/”DSCP”/”5G QoS parameters including DiffServ code point (DSCP) values”” maps to “information comprises 5G...QoS information”,

Chandramouli et al. teaches performing handover preparation where an ACS/eMME retrieves DSCP values from an M-GW/ER or M-GW-AR for performing mapping of DSCP values to EPC bearers where the EPC bearers where the handover preparation includes ARP.

Chandramouli et al. as described above does not explicitly teach:
determining whether there are any available 4G bearer identities (IDs); and
when there are no available 4G bearer IDs, determining an action for handling the information.

However, Kim et al. further teaches a delete/reject/resource capability which includes:
determining whether there are any available 4G...
when there are no available 4G ..., determining an action for handling the information.
(“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The ARP is a parameter used to determine whether to generate a new bearer after deleting the existing bearer or reject the generation of the new bearer when a new bearer should be generated where the LTE network has insufficient resources.”; Kim et al.; 0177)
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in the bearer context of the received message to recognize that the S-GW has been changed for the existing connection.”; Kim et al.; 0203)
 (where
“first node”,
“LTE network has insufficient resources” maps to “determining whether there are any available...”, where “insufficient” maps to “any available”,
“generate a new bearer after deleting the existing bearer or reject the generation of the new bearer” maps to “when there are no available ..., determining an action for handling the information”, where “deleting”/”reject” maps to “an action for handling the information”,

Kim et al. is considered as teaching an MME determining if there are insufficient resources for creating a new bearer and either deleting an existing bearer and replacing with a new bearer or rejection of the request to generate a new bearer, where ARP is used for determining whether to replace or reject.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delete/reject/resource capability of Kim et al. into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the delete/reject/resource capability as taught by the MME of Kim et al., the benefits of improved interworking (Chandramouli et al.; Abstract) with reduced routing delay (Kim et al.; 0198) are achieved.

However, Cho et al. further teaches a resource/EPS bearer ID capability which includes:
[4G] bearer identities (IDs) 
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit rateMBR: maximum bit rateAPN-AMBR: access point name—aggregate maximum bit rateUE-AMBR”; Cho et al.; 0094)
(where
“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,

Cho et al. teaches that an EPS bearer identifier (ID) is considered a resource.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/EPS bearer ID capability of Cho et al. into Chandramouli et al.. By modifying the resource of Chandramouli et al. to include the resource/EPS bearer ID capability as taught by the MME of Cho et al., the benefits of improved routing determination (Cho et al.; 0008) are achieved.

As to claim 3:

wherein the determining whether there are any available ...is triggered by that the information comprises 4G QoS information or triggered by receiving a request.

However, Kim et al. further teaches an ARP/request capability which includes:
wherein the determining whether there are any available 4G bearer IDs is triggered by that the information comprises 4G QoS information or triggered by receiving a request.
 (“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The ARP is a parameter used to determine whether to generate a new bearer after deleting the existing bearer or reject the generation of the new bearer when a new bearer should be generated where the LTE network has insufficient resources.”; Kim et al.; 0177)
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in the bearer context of the received message to recognize that the S-GW has been changed for the existing connection.”; Kim et al.; 0203)
 (where
“ARP values” maps to “4G Qos information”,
“Create Bearer request” maps to “triggered by receiving a request”)


However, Cho et al. further teaches a resource/EPS bearer ID capability which includes:
4G bearer IDs 
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit rateMBR: maximum bit rateAPN-AMBR: access point name—aggregate maximum bit rateUE-AMBR”; Cho et al.; 0094)
(where
“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,

Cho et al. teaches that an EPS bearer identifier (ID) is considered a resource.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/EPS bearer ID capability of Cho et al. into Chandramouli et al.. By modifying the resource of Chandramouli et al. to include the resource/EPS bearer ID capability as taught by the MME of Cho et al., the benefits of improved routing determination (Cho et al.; 0008) are achieved.

As to claim 9:
Chandramouli et al. discloses:
	obtaining priority information for a 4G QoS flows, wherein the priority information is obtained from the second node ...
(“The source ACS/eMME maps 5G QoS parameters from the different service flows (e.g., based on all or a subset [highest priority ones] of used DSCP values retrieved from the M-GW/ER or M-GW/AR; the mapping of DSCP values to EPC bearers might be 1-1 or n-1; these DSCP values will for example include the DSCP marking for IMS dedicated bearers for signalling and voice, it could also be based on other QoS priority indicators defined for 5G) to EPS bearer level QoS (QCI, ARP, etc.)”; Chandramouli et al.; 0115)
(where
“ARP” maps to “priority information”)

As to claim 11:

wherein the first node is an ...,..., mobility node,...
(“mobility management entity (MME)”; Chandramouli et al.; 0035)
	
As to claim 17:
Chandramouli et al. discloses:
A first node for handling quality of service (QoS) information, the first node being configured to perform
a method performed by a first node for handling information, the method comprising:
receiving information for a Fifth Generation (5G) QoS flow from a second node wherein the information comprises 5G or 4G QoS information, or both 5G and 4G Qos information or...;
(“The source ACS/eMME maps 5G QoS parameters from the different service flows (e.g., based on all or a subset [highest priority ones] of used DSCP values retrieved from the M-GW/ER or M-GW/AR”; Chandramouli et al.; 0115)
(“and retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values”; Chandramouli et al.; 0017)
(where
“ACS/eMME” maps to “first node for handling information”,
“retrieved” maps to “receiving”,
“information for a Fifth Generation (5G) QoS flow”, where “5G” maps to “Fifth Generation (5G)”, “QoS parameter”/”DSCP” maps to “information”
“retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values” maps to “4G QoS information, or both 5G and 5G Qos information”,
“M-GW/ER or M-GW/AR” maps to “second node”
“5G”/”QoS parameters”/”DSCP”/”5G QoS parameters including DiffServ code point (DSCP) values”” maps to “information comprises 5G...QoS information”,

Chandramouli et al. teaches performing handover preparation where an ACS/eMME retrieves DSCP values from an M-GW/ER or M-GW-AR for performing mapping of DSCP values to EPC bearers where the EPC bearers where the handover preparation includes ARP.

Chandramouli et al. as described above does not explicitly teach:
determining whether there are any available 4G bearer identities (IDs); and
when there are no available 4G bearer IDs, determining an action for handling the information.

However, Kim et al. further teaches a delete/reject/resource capability which includes:
determining whether there are any available 4G...
when there are no available 4G ..., determining an action for handling the information.
(“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The ARP is a parameter used to determine whether to generate a new bearer after deleting the existing bearer or reject the generation of the new bearer when a new bearer should be generated where the LTE network has insufficient resources.”; Kim et al.; 0177)
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in the bearer context of the received message to recognize that the S-GW has been changed for the existing connection.”; Kim et al.; 0203)
 (where
“MME” is considered as analogous to “first node”,
“LTE network has insufficient resources” maps to “determining whether there are any available...”, where “insufficient” maps to “any available”,
“generate a new bearer after deleting the existing bearer or reject the generation of the new bearer” maps to “when there are no available ..., determining an action for handling the information”, where “deleting”/”reject” maps to “an action for handling the information”,

Kim et al. is considered as teaching an MME determining if there are insufficient resources for creating a new bearer and either deleting an existing bearer and replacing with a new bearer or rejection of the request to generate a new bearer, where ARP is used for determining whether to replace or reject.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delete/reject/resource capability of Kim et al. into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the delete/reject/resource capability as taught by the MME of Kim et al., the benefits of improved interworking (Chandramouli et al.; Abstract) with reduced routing delay (Kim et al.; 0198) are achieved.

However, Cho et al. further teaches a resource/EPS bearer ID capability which includes:
[4G] bearer identities (IDs) 
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit 
(where
“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,

Cho et al. teaches that an EPS bearer identifier (ID) is considered a resource.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/EPS bearer ID capability of Cho et al. into Chandramouli et al.. By modifying the resource of Chandramouli et al. to include the resource/EPS bearer ID capability as taught by the MME of Cho et al., the benefits of improved routing determination (Cho et al.; 0008) are achieved.

Claim(s) 1, 9, 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Applicant’s Admitted Prior Art (AAPA).

As to claim 1:
Chandramouli et al. discloses:
A method performed by a first node for handling information, the method comprising:
receiving information for a Fifth Generation (5G) QoS flow from a second node wherein the information comprises 5G or 4G QoS information, or both 5G and 4G Qos information or...;
(“The source ACS/eMME maps 5G QoS parameters from the different service flows (e.g., based on all or a subset [highest priority ones] of used DSCP values retrieved from the M-GW/ER or M-GW/AR”; Chandramouli et al.; 0115)
(“and retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values”; Chandramouli et al.; 0017)
(where
“ACS/eMME” maps to “first node for handling information”,
“retrieved” maps to “receiving”,
“5G”/“QoS parameters”/“DSCP”/”service flows”/”it could also be based on other QoS priority indicators defined for 5G) to EPS bearer level QoS (QCI, ARP, etc.)”/”5G QoS parameters including DiffServ code point (DSCP) values” maps to “information for a Fifth Generation (5G) QoS flow”, where “5G” maps to “Fifth Generation (5G)”, “QoS parameter”/”DSCP” maps to “information”
“retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values” maps to “4G QoS information, or both 5G and 5G Qos information”,
“M-GW/ER or M-GW/AR” maps to “second node”
“information comprises 5G...QoS information”,

Chandramouli et al. teaches performing handover preparation where an ACS/eMME retrieves DSCP values from an M-GW/ER or M-GW-AR for performing mapping of DSCP values to EPC bearers where the EPC bearers where the handover preparation includes ARP.

Chandramouli et al. as described above does not explicitly teach:
determining whether there are any available 4G bearer identities (IDs); and
when there are no available 4G bearer IDs, determining an action for handling the information.

However, AAPA further teaches a maximum number of 4G bearer IDs/pre-emption capability which includes:
determining whether there are any available 4G bearer identities (IDs); and
when there are no available 4G bearer IDs, determining an action for handling the information.
(“The issue of reaching a maximum number of 4G bearer IDs can occur in legacy 4G, this as a consequence of that a PGW is not aware of the number of 
(“In the 4G, the MME resolves an attempt to activate too many 4G bearers by: [0014] Rejecting a bearer setup procedure towards the PGW. There is a specific cause code in the General Packet Radio Services (GPRS) Tunneling Protocol version 2 (GTPv2) protocol defined as “Request rejected due to UE capability”, and/or by [0015] Attempting to pre-empt (remove, deactivate) an already established 4G bearer prior to activating a new. The MME may use the 4G bearer QoS of the UE's 4G bearers to determine their relative priority order, and execute pre-emption by using the Delete bearer Command procedure inside the Create bearer Request procedure.”; AAPA; 0013)
(where
“maximum number of 4G bearer IDs”/” activate too many 4G bearers” maps to “determining whether there are any available 4G bearer identities (IDs)”,
“pre-empt (remove, deactivate) an already established 4G bearer prior to activating a new. The MME may use the 4G bearer QoS of the UE's 4G bearers “when there are no available 4G bearer IDs, determining an action for handling the information”, where “pre-empt (remove, deactivate)”/”pre-emption” maps to “action”

AAPA teaches determining more than a maximum number of 4G bearers with associated 4G bearer IDs needs to be activated and performing pre-emption in response to the determining.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum number of 4G bearer IDs/pre-emption capability of AAPA into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the maximum number of 4G bearer IDs/pre-emption capability as taught by the MME of AAPA, the benefits of improved interworking (Chandramouli et al.; Abstract) with pre-emption (AAPA; 0013) are achieved.

As to claim 9:
Chandramouli et al. discloses:
	obtaining priority information for a 4G QoS flows, wherein the priority information is obtained from the second node ...

(where
“ARP” maps to “priority information”)

As to claim 10:
Chandramouli et al. as described above does not explicitly teach:
wherein there are no available 4G bearer IDs when the total number of already assigned 4G bearer IDs exceeds a threshold.

However, AAPA further teaches a maximum number of 4G bearer IDs/pre-emption capability which includes:
wherein there are no available 4G bearer IDs when the total number of already assigned 4G bearer IDs exceeds a threshold.
 (“The issue of reaching a maximum number of 4G bearer IDs can occur in legacy 4G, this as a consequence of that a PGW is not aware of the number of 4G bearer IDs in use. In 4G it is the Mobility Management Entity (MME) that assigns the 4G bearer ID and is also aware of the number of 4G bearer IDs in 
(“In the 4G, the MME resolves an attempt to activate too many 4G bearers by: [0014] Rejecting a bearer setup procedure towards the PGW. There is a specific cause code in the General Packet Radio Services (GPRS) Tunneling Protocol version 2 (GTPv2) protocol defined as “Request rejected due to UE capability”, and/or by [0015] Attempting to pre-empt (remove, deactivate) an already established 4G bearer prior to activating a new. The MME may use the 4G bearer QoS of the UE's 4G bearers to determine their relative priority order, and execute pre-emption by using the Delete bearer Command procedure inside the Create bearer Request procedure.”; AAPA; 0013)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum number of 4G bearer IDs/pre-emption capability of AAPA into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the maximum number of 4G bearer IDs/pre-emption capability as taught by the MME of AAPA, 

As to claim 11:
Chandramouli et al. discloses:
wherein the first node is an ...,..., mobility node,...
(“mobility management entity (MME)”; Chandramouli et al.; 0035)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Kim et al. US 20180332462 and in further view of Cho et al. US 20150382264 and Wang US 20200015130.

As to claim 2:
Chandramouli et al. as described above does not explicitly teach:
receiving a request for assigning a 4G bearer ID for a future 5G QoS flow from a second node, wherein the request ... or does not comprise any of the information.

However, Kim et al. further teaches a request capability which includes:
receiving a request for assigning a 4G bearer ID for a future 5G QoS flow from a second node, wherein the request ... or does not comprise any of the information.

(where the “request message” does not note including any “QoS” or “priority” information which maps to “or does not comprise any of the information”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request capability of Wang into Chandramouli et al. By modifying the gateway of Chandramouli et al. to include the request capability as taught by the SMF of Wang, the benefits of improved bearer identifier allocation (Wang; 0012) are achieved.

Claim(s) 4, 5, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Kim et al. US 20180332462 and in further view of Cho et al. US 20150382264 and Intel, "23.502: QoS mapping for 5GC-EPC interworking", 3GPP TSG SA WG2 Meeting #120; S2-171962, March 27-31, 2017, Busan, Korea (Non-Patent Literature Documents citation #1 listed on IDS dated 11/7/2019).

As to claim 4:

when there is at least one available 4G bearer ID, assigning the 4G bearer ID; sending information to the second node about the assigned 4G bearer ID; and setting up a new 5G QoS flow with the assigned 4G bearer ID and wherein request further comprises the assigned 4G bearer ID.

However, Kim et al. further teaches a delete/resource capability which includes:
when there is at least one available...
(“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The ARP is a parameter used to determine whether to generate a new bearer after deleting the existing bearer or reject the generation of the new bearer when a new bearer should be generated where the LTE network has insufficient resources.”; Kim et al.; 0177)
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in the bearer context of the received message to recognize that the S-GW has been changed for the existing connection.”; Kim et al.; 0203)
 (where
“MME” is considered as analogous to “first node”,
“generate a new bearer after deleting the existing bearer” maps to “when there is at least one available”,


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delete/resource capability of Kim et al. into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the delete/resource capability as taught by the MME of Kim et al., the benefits of improved interworking (Chandramouli et al.; Abstract) with reduced routing delay (Kim et al.; 0198) are achieved.

However, Cho et al. further teaches a resource/EPS bearer ID capability which includes:
4G bearer ID
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit rateMBR: maximum bit rateAPN-AMBR: access point name—aggregate maximum bit rateUE-AMBR”; Cho et al.; 0094)
(where
“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,



However, Intel et al. further teaches an assign capability which includes:
assigning the 4G bearer ID; 
(“In step 3 of Figure 1 the AMF determines a range of EPS bearer IDs to be used for mapped EPS bearers related to this PDU Session and includes this range in the SM Request with PDU Session Establishment request.”; Intel; p.3)

sending information to the second node about the assigned 4G bearer ID; 
(“The SMF can freely use the provided EPS bearer ID range to assign EPS bearer IDs for mapped EPS bearers.”; Intel; p.3)

and setting up a new 5G QoS flow with the assigned 4G bearer ID 
(“In step 5a of Figure 2 the SMF that assigns the EPS bearer ID and includes it in the constructed TFT(s).”; Intel; p.3)
(“When the PDU Session Modification procedure is used for addition of a new GBR QoS flow, the SMF creates the TFT and EPS QoS for the mapped dedicated EPS bearer and includes them in the PDU Session Modification 
(“in the 5G system MM and SM functions are performed by the AMF and SMF”; Intel; p.1)

and wherein request further comprises the assigned 4G bearer ID.
(“In step 5a of Figure 2 the SMF that assigns the EPS bearer ID and includes it in the constructed TFT(s).”; Intel; p.3)
(where
“step 5a...includes it in the contructed TFT(s)” maps to “request”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the assign capability of Intel into Chandramouli et al. By modifying the resource processing of Chandramouli et al. to include the assign capability as taught by the AMF of Intel, the benefits of improved TFT construction (Intel; p.1) are achieved.

As to claim 5:
Chandramouli et al. as described above does not explicitly teach:
wherein the action comprises:
rejecting the 5G QoS flow; and
sending information regarding that the rejection is due to the unavailability of 4G bearer IDs to the second node

However, Intel et al. further teaches a reject capability which includes:
wherein the action comprises:
rejecting the 5G QoS flow; and
sending information regarding that the rejection is due to the unavailability of 4G bearer IDs to the second node
(“The SMF checks whether the UE request is compliant with the user subscription and with local policies. If that is not the case the SMF rejects the UE request via NAS SM signalling (including a relevant SM rejection cause)”; Intel; p.5)
(“UE locally deletes the QoS flows that do not have an EPS bearer ID assigned; Intel; p.10)
(“The PGW locally deletes the QoS flows that do not have an EPS bearer ID assigned.”; Intel; p.10)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reject capability of Intel into Chandramouli et al. By modifying the resource processing of Chandramouli et al. to include the reject capability as taught by the SMF/PGW of Intel, the benefits of improved TFT construction (Intel; p.1) are achieved.

As to claim 6:
Chandramouli et al. discloses:
wherein the information comprises both 5G and 4G QoS information
(“and retrieving a mapping of bearer quality of service (QoS) class identifier (QCI) to 5G QoS parameters including DiffServ code point (DSCP) values”; Chandramouli et al.; 0017)

Chandramouli et al. as described above does not explicitly teach:
wherein the action comprises:
accepting the 5G QoS flow;
removing the 4G QoS information from received information when the 5G QoS flow has been accepted;
forwarding the QoS information for the 5G QoS flow comprising the 5G QoS information to at least one of: the radio access network and the UE; and
sending information about the removal of 4G QoS information to the second node
However, Intel et al. further teaches a reject capability which includes:
wherein the action comprises:
accepting the 5G QoS flow;
(“7. SM Request Ack with PDU Session Modification Command Ack”; Intel; p. 3)

removing the 4G QoS information from received information when the 5G QoS flow has been accepted;
(“The Serving GW informs the PGW-C+SMF of the relocation by sending the Modify Bearer Request message for each PDN connection. The PGW locally deletes the QoS flows that do not have an EPS bearer ID assigned. Due to the "match all" filter in the default QoS flow, the PGW maps the IP flows of the deleted QoS flows to the default QoS flow.”; Intel; p.10)

forwarding the QoS information for the 5G QoS flow comprising the 5G QoS information to at least one of: the radio access network and the UE; and
(“In step 5a of Figure 2 the SMF that assigns the EPS bearer ID and includes it in the constructed TFT(s).”; Intel; p.3)

sending information about the removal of 4G QoS information to the second node
(“The SMF checks whether the UE request is compliant with the user subscription and with local policies. If that is not the case the SMF rejects the UE request via NAS SM signalling (including a relevant SM rejection cause) relayed by the AMF, the SMF indicates to the AMF that the PDU session ID is to be considered as released and the rest of the procedure is skipped.”; Intel; p.5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reject capability 

As to claim 7:
Chandramouli et al. as described above does not explicitly teach:
wherein the action comprises:
pre-empting a low prioritized 4G QoS flow including its 4G bearer ID, wherein a 4G bearer ID is available after the pre-emption;
sending information about the pre-emption to at least one of: the same second node from which the QoS information was received, another second node, the radio access network and the UE; and
assigning a 4G bearer ID to the 5G QoS flow after the pre-emption has been done.

However, Kim et al. further teaches a delete/resource capability which includes:
pre-empting a low prioritized 4G QoS flow..., wherein a 4G bearer ID is available after the pre-emption 
sending information about the pre-emption to at least one of: the same second node from which the QoS information was received, another second node, the radio access network and the UE; and
(“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The 
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in the bearer context of the received message to recognize that the S-GW has been changed for the existing connection.”; Kim et al.; 0203)
 (where
“MME” is considered as analogous to “first node”,
“LTE network has insufficient resources” maps to “determining whether there are any available...”, where “insufficient” maps to “any available”,
“generate a new bearer after deleting the existing bearer or reject the generation of the new bearer” maps to “when there are no available ..., determining an action for handling the information”, where “deleting”/”reject” maps to “an action for handling the information”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delete/reject/resource capability of Kim et al. into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the delete/reject/resource capability as taught by the MME of Kim et al., the benefits 

However, Cho et al. further teaches a resource/EPS bearer ID capability which includes:
including its 4G bearer ID 
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit rateMBR: maximum bit rateAPN-AMBR: access point name—aggregate maximum bit rateUE-AMBR”; Cho et al.; 0094)
(where
“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/EPS bearer ID capability of Cho et al. into Chandramouli et al.. By modifying the resource of Chandramouli et al. to include the resource/EPS bearer ID capability 

However, Intel et al. further teaches a reject capability which includes:
assigning a 4G bearer ID to the 5G QoS flow after the pre-emption has been done.
(“In step 5a of Figure 2 the SMF that assigns the EPS bearer ID and includes it in the constructed TFT(s).”; Intel; p.3)
(“When the PDU Session Modification procedure is used for addition of a new GBR QoS flow, the SMF creates the TFT and EPS QoS for the mapped dedicated EPS bearer and includes them in the PDU Session Modification Command message. This information is used for the mapped dedicated EPS bearer that is created upon handover to EPC. The EPS bearer ID in the TFT is left blank. If the addition of a new GBR QoS flow has impact on already mapped EPS bearers, the SMF also includes the TFT and EPS QoS of those impacted EPS bearers.”; Intel; p. 8)
(“in the 5G system MM and SM functions are performed by the AMF and SMF”; Intel; p.1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reject capability of Intel into Chandramouli et al. By modifying the resource processing of 

As to claim 8:
Chandramouli et al. as described above does not explicitly teach:
wherein the action comprises:
pre-empting a low prioritized 4G QoS flows and its associated 5G QoS flow;
sending information about the pre-emption to at least one of: the same second node from which the QoS information was received, another second node, the radio access network and the UE; and
assigning a 4G bearer ID to the 5G QoS flow after the pre-emption has been done.

However, Kim et al. further teaches a delete/resource capability which includes:
pre-empting a low prioritized 4G QoS flows and ... flow;
sending information about the pre-emption to at least one of: the same second node from which the QoS information was received, another second node, the radio access network and the UE; and
 (“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The ARP is a parameter used to determine whether to generate a new bearer after deleting the existing bearer or reject the generation of the new bearer when a 
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in the bearer context of the received message to recognize that the S-GW has been changed for the existing connection.”; Kim et al.; 0203)
 (where
“MME” is considered as analogous to “first node”,
“LTE network has insufficient resources” maps to “determining whether there are any available...”, where “insufficient” maps to “any available”,
“generate a new bearer after deleting the existing bearer or reject the generation of the new bearer” maps to “when there are no available ..., determining an action for handling the information”, where “deleting”/”reject” maps to “an action for handling the information”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delete/reject/resource capability of Kim et al. into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the delete/reject/resource capability as taught by the MME of Kim et al., the benefits of improved interworking (Chandramouli et al.; Abstract) with reduced routing delay (Kim et al.; 0198) are achieved.


4G bearer ID 
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit rateMBR: maximum bit rateAPN-AMBR: access point name—aggregate maximum bit rateUE-AMBR”; Cho et al.; 0094)
(where
“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/EPS bearer ID capability of Cho et al. into Chandramouli et al.. By modifying the resource of Chandramouli et al. to include the resource/EPS bearer ID capability as taught by the MME of Cho et al., the benefits of improved routing determination (Cho et al.; 0008) are achieved.

However, Intel et al. further teaches a reject capability which includes:
its associated 5G QoS flow
(“The SMF creates the TFT and EPS QoS for the dedicated EPS bearer (to be created on EPC side as part of handover) and includes them in the PDU Session Modification Command message (step 5a in Figure 2). This information is used for the dedicated EPS bearer that is created upon handover to EPC. The EPS bearer ID in the TFT is left blank. If the addition of a new QoS flow has impact on already mapped EPS bearers, the SMF also includes the TFT and EPS QoS of those impacted EPS bearers.”; Intel; p.2)

assigning a 4G bearer ID to the 5G QoS flow after the pre-emption has been done.
(“In step 5a of Figure 2 the SMF that assigns the EPS bearer ID and includes it in the constructed TFT(s).”; Intel; p.3)
(“When the PDU Session Modification procedure is used for addition of a new GBR QoS flow, the SMF creates the TFT and EPS QoS for the mapped dedicated EPS bearer and includes them in the PDU Session Modification Command message. This information is used for the mapped dedicated EPS bearer that is created upon handover to EPC. The EPS bearer ID in the TFT is left blank. If the addition of a new GBR QoS flow has impact on already mapped EPS bearers, the SMF also includes the TFT and EPS QoS of those impacted EPS bearers.”; Intel; p. 8)
(“in the 5G system MM and SM functions are performed by the AMF and SMF”; Intel; p.1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reject capability of Intel into Chandramouli et al. By modifying the resource processing of Chandramouli et al. to include the reject capability as taught by the SMF/PGW of Intel, the benefits of improved TFT construction (Intel; p.1) are achieved.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Kim et al. US 20180332462 and in further view of Cho et al. US 20150382264 and Bakker et al. US 20140204736.

As to claim 10:
Chandramouli et al. as described above does not explicitly teach:
wherein there are no available 4G bearer IDs when the total number of already assigned 4G bearer IDs exceeds a threshold.

However, Bakker et al. further teaches a maximum capability which includes:
wherein there are no available 4G bearer IDs when the total number of already assigned 4G bearer IDs exceeds a threshold.
(“6.5.3.4A Handling the Maximum Number of Active EPS Bearer Contexts [0165] If the UE requests allocation of additional bearer resources, and the network has reached its maximum number of active EPS bearer contexts, then the network can: [0166] reject the request if the network decides that it is 
(where Kim et al. associates an “EPS bearer ID” with a “bearer context” (see para. 0203).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Wang into Chandramouli et al. By modifying the system of Chandramouli et al. to include the maximum capability as taught by the system of Bakker et al., the benefits of reduced signaling (Bakker et al.; Abstract) are achieved.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Kim et al. US 20180332462 and in Cho et al. US 20150382264 and Chandramouli et al. US 20180020386 (hereinafter notes as “Chandramouli2”).

As to claim 13:
Chandramouli et al. as described above does not explicitly teach:
receiving information regarding unavailability of 4G bearer IDs from the first node; and
based on the received information, determining whether to ... or to stop the 5G QoS flow.

However, Kim et al. further teaches a delete/reject/resource capability which includes:
receiving information regarding unavailability of 4G ...from the first node; and
 (“That is, a bearer may provide a data transmission service for the SDFs having the same QCI. ARP values may differ among the SDFs of the bearer. The ARP is a parameter used to determine whether to generate a new bearer after deleting the existing bearer or reject the generation of the new bearer when a new bearer should be generated where the LTE network has insufficient resources.”; Kim et al.; 0177)
(“Here, a “Create Bearer request” message or “Update Bearer request” message may be reused. The MME may identify the EPS bearer ID present in 
 (where
 “LTE network has insufficient resources” maps to “unavailability of 4G”, where “insufficient” maps to “unavailability”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delete/reject/resource capability of Kim et al. into Chandramouli et al. By modifying the ACS/eMME of Chandramouli et al. to include the delete/reject/resource capability as taught by the MME of Kim et al., the benefits of improved interworking (Chandramouli et al.; Abstract) with reduced routing delay (Kim et al.; 0198) are achieved.

However, Cho et al. further teaches a resource/EPS bearer ID capability which includes:
[4G] bearer IDs 
(“The following are resources and QoS parameters required for a PDN connection.EPS bearer identifier (ID) (in a create session request sent by the MME, in a create bearer response sent by the MME)QCI: QoS class identifierARP: allocation and retention priorityGBR (UL/DL): guaranteed bit rateMBR: maximum bit rateAPN-AMBR: access point name—aggregate maximum bit rateUE-AMBR”; Cho et al.; 0094)

“following are resources and ... required for a PDN connection.EPS bearer identifier (ID)” maps to “4G bearer identities (IDs)”, where “EPS bearer identifier (ID)” maps to “4G bearer identiies (IDs)”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource/EPS bearer ID capability of Cho et al. into Chandramouli et al.. By modifying the resource of Chandramouli et al. to include the resource/EPS bearer ID capability as taught by the MME of Cho et al., the benefits of improved routing determination (Cho et al.; 0008) are achieved.

However, Chandramouli-2 further teaches a report/suspended/terminated capability which includes:
based on the received information, determining whether to ... or to stop the 5G QoS flow.
(“Referring to FIG. 4 in more detail, a starting scenario is illustrated in stage S400. When the UE 1 is in both, LTE and 5G coverage, it is proposed that the (5G) network (e.g. 5GAP denoted by 2) configures the UE 1 for measurements for both 5G and LTE. See stage/step S410. The terminal UE denoted by 1 reports in a stage S420 measurements to the 5GAP denoted by 2. Based on that the 5GAP denoted by 2 proactively detects (stage S430) that the UE 1 is about to fade away, i.e. to lose 5G coverage. (See stage S440: UE 
(where “suspended or terminated” maps to “stop”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report/suspended/terminated capability of Chandramouli2 into Chandramouli et al. By modifying the resource processing/messaging of Chandramouli et al. to include the report/suspended/terminated capability as taught by the cMGW of Chandramouli2 the benefits of improved handover (Chandramouli et al.; Abstract) are achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. US 20170034749 in view of Chandramouli et al. US 20180020386 (hereinafter notes as “Chandramouli2”).

As to claim 14:

reauthorizing the 5G QoS flow without the 4G QoS information when it has been determined to continue the 5G QoS flow.

However, Chandramouli-2 further teaches a renegotiated/adapted capability which includes:
reauthorizing the 5G QoS flow without the 4G QoS information when it has been determined to continue the 5G QoS flow.
 (“Referring to FIG. 4 in more detail, a starting scenario is illustrated in stage S400. When the UE 1 is in both, LTE and 5G coverage, it is proposed that the (5G) network (e.g. 5GAP denoted by 2) configures the UE 1 for measurements for both 5G and LTE. See stage/step S410. The terminal UE denoted by 1 reports in a stage S420 measurements to the 5GAP denoted by 2. Based on that the 5GAP denoted by 2 proactively detects (stage S430) that the UE 1 is about to fade away, i.e. to lose 5G coverage. (See stage S440: UE moves out of LTE+5G coverage to LTE only coverage). 5GAP 2 can then report (stage S450) towards the common core network, i.e. cMGW denoted by 4 that the service flow relocation is required to LTE. The cMGW denoted by 4 evaluates (stage S460) whether the 5G service can be established in (or “moved to”) LTE. Based on that, (i.e. if “yes”) cMGW initiates (cf. stages S470 and the following) a ERAB relocation procedure that starts with a ERAB relocation request (stage S470) in LTE. (If “not” (not shown in this Figure), service 2 may be suspended or 
(where “service requirements/parameters may be renegotiated/adapted” maps to “reauthorizing”, “can be established in (or “moved to”) LTE” where “provices the necessary QoS information for the new RAB” after performing “renegotiated/adapted” maps to “without the 4G QoS information”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the renegotiated/adapted capability of Chandramouli2 into Chandramouli et al. By modifying the resource processing of Chandramouli et al. to include the renegotiated/adapted capability as taught by the cMGW of Chandramouli2 the benefits of of improved interworking (Chandramouli et al.; Abstract) with improved handover (Chandramouli et al.; Abstract) are achieved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


US 20200084744 – teaches determining whether an existing QoS flow pre-empts resources while the resources are restricted (para. 0401), however the provisional applications with respect to the priority date for this application do not teach this feature.
US 20180288233 – teaches LTE-5G aggregation where a PGW sends a request message to a PCRF (see para. 0099).
US 20190230554 – teaches an MME and a GW exchanging messages which include 4G EPS bearer ID (see para. 0109).
US 20200077356 – teaches rejecting a TAU request is there is not bearer context (see para. 0600).
US 20180041936 – teaches rejection generation of a new EPS bearer based on resource restriction (see para. 0189).
US 20170332282 – teaches bearer rejection based on resource limitations (see para. 0063).
US 20190058997 – teaches configuration of bearers based on QoS (see para. 0005).
US 20180242136 – teaches an SGW forwarding a bearer establishment request message to an MME which includes bearer QoS (see para. 0006).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464